Title: To Thomas Jefferson from Andrew Ellicott, 10 March 1802
From: Ellicot, Andrew
To: Jefferson, Thomas


            Dear Sir
              Lancaster March 10th. 1802
            It would be to me a singular pleasure to serve my country under your administration in any capacity which would afford a decent living for myself and family, provided it did not impose the necessity of fixing my permanent residence out of the Atlantic States, to which I am confident my family would not willingly consent.—
            My own desire has been for many years past to reside at the City of Washington, and had my ideas of the manner of executing the office of Surveyor General been consistent with existing laws, my wishes might now have been realised; but I should nevertheless have supposed it my duty, to attend to the determination of every necessary geographical point within the United States: But in that extensive territorial country claimed by the public, it would be impossible to attend to, and superintend the work in detail, even by a residence in any part of it:—It has never been practicable in either of the States.—The plan which I have proposed will at some future day be adopted if the confederation should continue; because the multiplication of charts, plans, and surveys will be such, that they can only be arranged, and kept in order by a person, or persons to whom they are submitted for that purpose. Had this have been the case, (and which I early proposed,) the valuable charts that were burned in the War Office would probably have been perserved.—
            I have just finished for Mr. de Lambre one of the Secretaries of the National Institute, (and at his particular request,) a very long astronomical paper principally intended to correct the theory of the fourth satellite of Jupiter.—As I want to give certainty to the conveyance I would propose, (if not improper,) to have it forwarded with the public dispatches to our Minister at Paris.—
            We have been extremely hurried in the Land Office ever since the meeting of our Legislature, and the Board of Property in which I have to preside has been sitting more than two months, which with the duties of Office occupies so much of my time, that I can scarcely find leisure to sleep: But this press of business will end when the Legislature rises.—I intend then to put up a small Observatory, and make a course of observations upon the refraction of the rays of light near the horizon.—
            To your enquiry respecting the Almanac, I can only answer that I have no copy of it.—It was the commencement of a work which at that time I expected would have been continued;—it produced the thanks of President Washington and there ended.—
            
            In a few days I will send you my method of calculating the rising and setting of the Sun or Stars,—it is very little more troublesome than opening an Almanac: But the method by equal altitudes is infinitely the best, and may be taken with the artificial, or reflected horizon more accurately than at sea,—the manner is particularly detailed in my printed work which you have Pages 46, 47, and 48.—
            The moon will set eclipsed on the morning of the 19th. of this month, it will begin at the City of Washington at about 4.h 41’ A.M apparent time. I wish it could be properly observed at the City of Washington, as it would be of some importance in fixing the longitude.—
            I have the honour to be with great respect and esteem your Hbl. Servt.
            Andw; Ellicott.
          